Lake, J.
This is an original application to this Court for a writ of mandamus to compel the defendants to draw their warrant through the auditor upon the State Treasurer for the sum of eight hundred dollars, which the petition alleges is due to the relator from one Joseph Ward, who was the contractor for the erection of the State Lunatic Asylum.
The defendants are the commissioners acting for the State in the erection of this building, and, in that, capacity, let the contract for the erection of it to Ward.
The relator is a sub-contractor under Ward, and, as such, furnished the rock necessary to complete the work. But there was no contract therefor between the relator and the defendants : they knew Ward only in the transaction, and kept their accounts respecting the building with him.
M. M. Sessions, for relator.
Under this state of facts, it is insisted by counsel for tbe relator that be has a lien upon the fund set apart by tbe legislature for tbe construction of this building, and that tbe agents of tbe State, tbe defendants, are obliged to recognize bis claim, and draw a warrant upon tbe State Treasurer therefor.
This raises tbe question, whether tbe act familiarly known as tbe mechanic’s lien law has any application to contracts for tbe erection of public buildings by tbe State. It is a familiar principle of law, that a State cannot be brought into court without its consent. Briscoe v. the Bank of the Commonwealth of Kentucky, 11 Pet., 259 ; Beers v. the State of Arkansas, 20 Howard, 527. We have no statute in this State authorizing such suit to be brought. Tbe lien law, therefore, cannot be invoked to aid tbe relator here: be must rely upon bis remedy against tbe contractor. Tbe commissioners are not bound to recognize tbe demands of any person other than tbe one with whom tbe contract was made.
To adopt any other rule would be productive of infinite mischief, and lead to inextricable confusion, in tbe prosecution of work upon our public buildings.
Tbe Court are unanimous in tbe opinion that tbe writ must be denied.
Writ denied.